ON MOTION FOB REHEARING.
The relator has failed to suggest any reason which would justify us in granting him a rehearing.
He is in error, in supposing that we overlooked the character of the entry on the records of the city council, in relation to the action of the committee to whom was referred the petition for the election under the “local option” act.
This entry was read from the records of the city council, and was not the report of the committee.
We are bound to presume that, when a body exercising legislative functions, like that of the city council of the city of Carthage, appoints a committee to investigate a matter of so grave importance as this, the report of such committee will, in conformity ta legislative practice and usage, be in writing. The entry on *578the record of .the council, referred to, does not overcome this presumption. The report is one thing, and the entry on the records of the council, concerning it, is another.
The entry in question shows, that the committee made a report to the council, but it is not the report itself. The entry is but an epitome of the report.
It shows the conclusions only of the committee. The report, no doubt, stated the necessary facts upon which the conclusion of the committee was based, and whether it did or not, in the absence of evidence to the contrary, we must presume that such was the case.
II. Having reached the conclusion that the election, held in the city of Carthage under the “local option ” statute, was valid, and that it put that statute in operation, and made it applicable to that city, it is difficult to understand how the mere negligence of the canvassing officers, whose duty it was to canvass the election returns, and officially announce the- result of the election, could have the retrospective effect, to defeat the will of the qualified voters, thus lawfully expressed.
The local option act, in terms, provides, however, that no dramshop license shall be granted during the time of the publication of the notice of the result of the election. This implies that the prohibitions of the act do not take effect until the publication was commenced.
The officers of the city by refusing to give notice of the result of the election, in the manner required by the fifth section of the act, were unable to delay the taking effect of the act. But the moment the publication of the notice of the result of the election was begun the jurisdiction of the county court, to grant dramshop licenses in said city, was ousted. The publication in this case was begun before the application for the writ in this case was made.
The return pleaded this fact.
*579Now it may have been true that the relator was. entitled to the license at the time of his application therefor to the county court, but, at the time of the application to the circuit court for the mandatory writ,, the county court had been, by reason of the election and the commencement of the publication of the notice of' the result thereof, deprived of its jurisdiction to grant such license. The circuit court, therefore, properly refused to compel, by mandamus, the county court to do an act which the local option statute at that time prohibited, as is abundantly shown by the following authorities: High on Extraordinary Rem., secs. 14-39; Williams v. Co. Commissioners, 35 Me. 345; People v. Railroad, 55 Ill. 95; Ins. Co. v. Reicher, 5 Wall. 541; Ex parte McCardle, 7 Wall. 514; Ins. Co. v. Supervisors, 24 Barb. 166; Bassett v. School Directors, 9 La. Ann. 513.
Motion denied.